Examiner’s Comment
Remarks
Non-Patent Literature citations # 1, 5, 7, 11, 13, 14, and 15 have not been considered as the information submitted is incomplete and missing essential data to replicate or source. However, it should be noted that the aforementioned citations do appear to coincide with the same numbered citations included in the information disclosure statement of October 1, 2019 from the parent reissue application. Therefore, while the aforementioned references have not been considered in this divisional reissue application, they were fully considered in the earlier reissue application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 
/DARLINGTON LY/
Primary Examiner, Art Unit 2914